DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				       Status of the Application
1.	Acknowledgement is made of the amendment received 10/29/2021. Claims 1-20 are pending in this application. Claims 17-20 are withdrawn. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 17-20.
3.        This application is in condition for allowance except for the presence of claims 17-20 directed to Group II invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the current named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Allowable Subject Matter
4.	Claims 1-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

a super-capacitor connected to the one or more energy harvesting elements and configured to store a charge output by the energy harvesting elements; and at least a second IC chip aligned and bonded to at least one of the interconnects of the first IC chip; wherein the first IC chip and the second IC chip are configured to receive a portion of the charge stored by the super-capacitor (emphasis added), as in the context of claim 1; and
a primary active integrated circuit (IC) chip having a circuit side surface configured to support at least one secondary IC chip arranged thereon and electrically connected to the primary active IC chip in a planar packaging arrangement without a passive base substrate; a primary power source including one or more energy harvesting elements configured to output a charge to power the primary active IC chip and the secondary IC chip; and a super-capacitor configured to store the charge output of the energy harvesting elements; wherein the primary IC chip and the at least one secondary IC chip are configured to receive a portion of the charge stored by the super-capacitor (emphasis added), as in the context of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				     Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	11/6/21